Citation Nr: 1737779	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.  

3.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  

4.  Entitlement to an earlier effective date for PTSD benefits.

5.  Entitlement to service connection for fatty liver syndrome. 

6.  Entitlement to service connection for diaphragm rupture. 

7.  Entitlement to service connection for sacroiliac joint disorder. 

8.  Entitlement to service connection for phlebitis of the lower extremities. 

9.  Entitlement to service connection for muscle disabilities. 

10.  Entitlement to service connection for dental condition, to include tooth loss.

11.  Entitlement to service connection for chest condition to include right lung scarring and fibrosis.

12.  Entitlement to service connection for arthritis.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for a low back disorder.

15.  Entitlement to service connection for a cervical spine disorder.

16.  Entitlement to an increased disability rating for service connected left ankle sprain.

17.  Entitlement to an increased disability rating for service connected right ankle sprain.

18.  Entitlement to an increased disability rating for service connected total knee replacement (TKR).

19.  Entitlement to an earlier effective date for service-connected TKR benefits.
 
20.  Entitlement to service connection for a right hip condition.  

21.  Entitlement to service connection for a left hip condition.  

22.  Entitlement to an increased disability rating for shortening of the right leg condition.  

23.  Entitlement to an increased rating for medial meniscectomy of the right knee.

24.  Entitlement to service connection for bilateral hearing loss. 

25.  Entitlement to service connection for a left shoulder condition.

26.  Entitlement to service connection for a right shoulder condition.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1971, from February 1977 to January 1982, and from January 1996 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The record reflects that following the issuance of the June 2009 Statement of the Case (SOC), the Veteran requested a live videoconference hearing before a member of the Board.  See August 2009 Veteran correspondence.  As discussed below, the majority of the claims to which this request pertained to have since been withdrawn.  See April 2017 VA Form 21-4138.  Regarding the remaining live claims, the Veteran has indicated his desire to withdraw any potentially viable hearing request in his subsequent communications.  See March 2016 VA Form 9 ("Increased rating for PTSD...I do not want an optional Board hearing.").  Thus, under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The issues identified on the title page of this decision are a comprehensive list of all viable claims properly appealed to the Board via timely substantive appeals filed by the Veteran, to include the March 2016 correspondence in lieu of a VA Form 9 addressing all issues adjudicated in the March 2016 Statement of the Case.  The Board acknowledges that no supplemental statement of the case has been issued following the March 2016 substantive appeal, however, as detailed below all but one of these issues have since been withdrawn by the Veteran and the remaining issue has been favorably adjudicated by the Board.  Thus, any error is harmless.  


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the substantive appeal as to the issues of entitlement to increased ratings for his right and left knee conditions, left and right ankle conditions, and right leg condition, and entitlement to service connection for bilateral shoulder conditions, bilateral hip conditions, lower back disorder, cervical spine disorder, tinnitus, bilateral hearing loss, arthritis, chest condition, dental condition, muscle disabilities, phlebitis, sacroiliac joint condition, diaphragm rupture, fatty liver syndrome and entitlement to an earlier effective dates for PTSD and TKR.


2.  Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal, the Veteran's service connected PTSD was manifested by symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas.

3.  Resolving all reasonable doubt in the Veteran's favor, the most probative evidence of record reflects that the Veteran's current sleep apnea disability is aggravated by his service-connected PTSD.

4.  The most probative evidence of record reflects that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, including his PTSD and musculoskeletal conditions.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to increased ratings for his right and left knee conditions, left and right ankle conditions, and right leg condition, and entitlement to service connection for bilateral shoulder conditions, bilateral hip conditions, lower back disorder, cervical spine disorder, tinnitus, bilateral hearing loss, arthritis, chest condition, dental condition, muscle disabilities, phlebitis, sacroiliac joint condition, diaphragm rupture, fatty liver syndrome and entitlement to an earlier effective dates for PTSD and TKR, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the entire period on appeal, the criteria for a 70 percent rating, but no higher, is warranted for the Veteran's PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for the establishment of service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3 .102, 3.303, 3.310 (2016).

4.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204 (b)(1). 

In this case, in August 2009, March 2016 and February 2017, the Veteran perfected an appeal as to all issues listed above by timely submission of substantive appeals.  Supplemental statements of the case (SSOC) addressing the majority of these issues were subsequently issued in October 2009, March 2011 and February 2017.  The Board acknowledges that the remaining issues stemming from the March 2016 substantive appeal have not been addressed in a subsequent SSOC, but as detailed in the Introduction, the Board finds that this development is harmless error and does not preclude proceeding with adjudication.  In April 2017, the Veteran submitted correspondence indicating that he was only appealing the "issues of PTSD, sleep apnea and individual unemployability." Thereafter, the Veteran through his attorney reiterated his intent to withdraw and further clarified the appeal by specifically identifying the only remaining viable issues as "1.  Individual unemployability..2.  Increased rating for PTSD...3.  Service connection for obstructive sleep apnea."  As such, through these correspondences, the Veteran has clearly indicated that he wishes to withdraw all substantive appeals currently pending, other than the three clearly delineated in the August 2017 correspondence.  Hence, in the present case, the Board finds that the Veteran has withdrawn the substantive appeal as to the issues of entitlement to increased ratings for his right and left knee conditions, left and right ankle conditions, and right leg condition, and entitlement to service connection for bilateral shoulder conditions, bilateral hip conditions, lower back disorder, cervical spine disorder, tinnitus, bilateral hearing loss, arthritis, chest condition, dental condition, muscle disabilities, phlebitis, sacroiliac joint condition, diaphragm rupture, fatty liver syndrome and entitlement to an earlier effective dates for PTSD and TKR, and that there remain no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal and those issues are dismissed.

Remaining Claims 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


PTSD

Service connection for PTSD was established by a March 2011 rating decision, at which time a 50 percent rating was assigned, effective May 10, 2004.  The Veteran seeks a higher rating from the date of his initial award through to the present.  See August 2017 Attorney brief ("Increased rating for PTSD...occupational and social impairment with deficiencies in most areas.")  

Applicable Laws

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted where the evidence demonstrates that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

It is noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V).  

As the Veteran's PTSD claim was originally appealed to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will also be utilized in the analysis set forth below.

Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While not determinative, a GAF score is relevant as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Facts 

Post-service medical evidence demonstrates ongoing and continuous mental health treatment since the Veteran's initial 2004 diagnosis of PTSD, demonstrating consistent symptomatology of moderate to serious severity, as reflected by GAF scores between 45 and 60.  See i.e. June 2004 VAMC Psychiatry note ("R/O PTSD...difficulty with relationships, distrust, nightmares, and confusion...avoids people and feels like he no longer fits...fired because work was not good enough and he did not fit in...GAF 45"); December 2005 SSA Psychological evaluation ("don't socialize well with people and for the most part I don't care...due to this situation he is released from employment...individuals have advised claimant he appears angry and argumentative...some trouble with remembering...ongoing dislike to large crowds, overreaction to provocation...mood was arrogant at times and affect somewhat evasive...required redirection to focus...depression because he feels angry...does not sleep well at night...flashbacks...anxiety...PTSD...GAF 55"); September 2006 VAMC Psychiatric note ("problems with sleep but with the medication his mood is somewhat stable...somewhat manipulative, pouting and angry...about suicide he answers he may die from heart attack says when he dies he die, not straight answers...GAF 55"); September 2009 VAMC Psychiatric note ("on probation for 6 months after found guilty of criminal trespassing...endorsed nightmares...sleep is poor...GAF 55").

The Veteran was afforded an initial VA PTSD examination in December 2010.  The examiner conducted an extensive review of the Veteran's service and medical history, noting in detail his history of psychological complaints and treatment.  The Veteran reported that he has been married to his current spouse since 1976 and has three children, but that his relationship with his wife is "bad," but improved by sleeping in separate bed for last six years.  He reported legal issues including being tasered by police in April 2010 after dispute with neighbor, some incarceration and court-ordered anger management.  The Veteran reported "limited" social contact and friendships.  Regarding his employment, the Veteran relayed a series of temporary positions since service, marked by his inability to "fit in" and by self-perceived anger and resentment by his employers.  He reported symptoms of sleeplessness, "demonic dreams," and improved mood due to taking Zoloft.  Mental health examination revealed normal appearance, speech, and attitude, and "pretty good" mood.  No suicidal/homicidal thoughts or hallucinations were noted, but the Veteran reported flashbacks, paranoia, crowd aversion, an exaggerated startle response, anger, and hypervigilance.  A GAF score of 51 was assigned, indicating moderate to serious symptoms.  The examiner concluded that the "symptoms have resulted in moderate reductions in social, occupational and psychological functioning," but opined that the demonstrated symptomatology also "appear[s] related] to his personality disorder as well as the PTSD, as seen by his exaggerated responses and stories.  

The Veteran has submitted statements from his wife and friend regarding the severity of his psychological issues.  These statements have endorsed "periods of depression and thoughts of suicide," drinking related depression and blackouts, difficulty with employers, isolation, intense anger, depression, and flashbacks.

The Veteran was next afforded a VA examination in August 2015, where he was found to display "occupational and social impairment due to mild or transient symptoms," as the examiner found the Veteran's symptomatology appeared "stabilized or improved" based upon the lack of individual psychotherapy, noting the Veteran "see his psychiatrist only twice a year."  Despite this conclusion, the examiner identified that objective testing revealed his responses to reflect that he is "socially isolated, alienated and alienating...voice a dislike of others...see others as a threat" and exhibiting "diffuse somatic, cognitive and memory complaints."  The examiner endorsed symptoms of suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Regarding employment, the examiner opined that as the Veteran had not worked in eleven years and due to his "PTSD symptoms ...and documented oppositional behavior in interpersonal relationships" that he has a poor prognosis for employment.  

The Veteran recently underwent a private psychological evaluation in June 2017.  Following a review of the Veteran's medical record and an in-person interview and mental health examination, the psychologist found that the Veteran exhibited "occupational and social impairment with deficiencies in most areas," endorsing symptoms of sleeplessness, anger, difficulty concentrating, hypervigilance, exaggerated startle response, depression, anxiety, suspiciousness, near-constant panic, flattened affect, difficulty in establishing and maintaining social and occupational relationships, and intermittent inability to perform activities of daily living.  Mental status examination revealed concentration problems, an anxious mood, restricted affect, suspiciousness and insecurity.   Regarding activities of daily living, the examiner noted that the Veteran lives with his wife of over 40 years, but is "socially isolated and withdrawn, depending on his spouse for food shopping, cooking and home chores.  The examiner recounted the Veteran's mental health record, including the findings of previous VA examiners, statements in support of the claim, and medical journals, concluding that the Veteran's symptoms of depression, hypervigilance and disturbance of motivation and mood have been present since service, "preventing him from maintaining substantially gainful employment."  



Analysis

Throughout the appeal period, the Board finds that the evidence of record shows symptoms that more nearly approximate the symptoms associated with a 70 percent evaluation for the Veteran's PTSD.  

After analyzing all the evidence of record, both lay and medical, the Board finds that the Veteran's psychiatric symptoms reflect the severity of mental health issues and corresponding social and occupational impairment contemplated by a 70 percent disability rating under DC 9411 for the entire period on appeal.  38 C.F.R. § 4.130.  The Veteran's symptoms have been identified as moderate to serious in their severity, as reflected by GAF scores throughout the period on appeal ranging between 45 and 60. 

The Veteran has also been unable to find and maintain employment during this period.  Although he has maintained his marriage since 1976, the evidence of record does not reflect a fully functional relationship as he tends to isolate or is withdrawn.  Further, the Veteran has consistently displayed severe symptoms such as anger-related legal issues and noted suicidal ideation.  The evidence shows past hospitalization, and consistent feelings of hopelessness and worthlessness.  He has also displayed ongoing and continuous symptomatology of sleeplessness, paranoia, anger, irritability, near-continuous panic or depression, concentration problems, and lack of motivation.  The Board finds that these symptoms more nearly approximate those associated with a 70 percent rating. 

Although the evidence shows that there have been some instances during the rating period when the Veteran's symptomatology was not quite as severe in some of his treatment records and VA examination reports, there has been consistent treatment for his symptoms with little or no improvement.  In this regard, the Board acknowledges the August 2015 VA examiner's conclusion that the Veteran demonstrated "mild and transient symptomatology."  However, the Board gives this opinion little probative value as it contradicts the examiner's stated objective testing results, and the sole rationale appears to hinge upon the Veteran's infrequent mental health appointments.  Regardless of the August 2015 VA examination, the Board notes that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344 (a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to DC 9411 is warranted for the entire timeframe on appeal. 

However, the Veteran neither contends, nor has the record demonstrated totally disabling occupational and social impairment, as reflected by his ongoing marriage since 1976,"some" familial and close friend relationships.  During the appeal period, he has not demonstrated any obsessional rituals, illogical, obscure, or irrelevant speech, impaired impulse control, or a significant neglect of personal appearance and hygiene.  The Board finds that the evidence does not show that the Veteran has total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating for PTSD, but his disability picture is more in line with the symptoms associated with a 70 percent rating.  In addition, the GAF scores ranging from 45 to 60 are consistent with "moderate" to more "serious" impairment, but are not indicative of total impairment due to his depression symptoms. Given these findings, the criteria for a rating of 70 percent, but no higher, for the service-connected PTSD have been met or more nearly approximated for the entire period on appeal.  38 C.F.R. §§ 4.3 , 4.7, 4.130, DC 9411.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability. 38 C.F.R. § 4.126 (a).  The Board finds that his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

For the above stated reasons, for the entire period on appeal, resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to have been productive of severe occupational and social impairment most closely approximating the criteria for a 70 percent disability rating.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Other Considerations

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record with regard to the claim of an increased rating for his PTSD.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9  (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


Service Connection

The Veteran seeks entitlement to service connection for sleep apnea, asserting that his current disability is related to active duty on a secondary basis, via his service-connected PTSD.  See August 2017 Attorney correspondence ("the service connected PTSD and use of the anti-depressant Sertraline aided in the development and permanently aggravates the Veteran's OSA [obstructive sleep apnea]").

Applicable Laws

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. See 38 C.F.R. § 3.310 (a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310 (b).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 




Facts & Analysis

The Veteran has a current diagnosis of sleep apnea, documented, for example, after a February 2011 sleep study.  See February 2011 Summa Sleep Medicine report.  Service connection for PTSD was awarded in a March 2011 rating decision.

The record contains a single medical opinion regarding the etiology of the Veteran's sleep apnea.  See July 2017 Dr. H.S. opinion.  The corresponding report reflects a review of the claims file with notations of the Veteran's OSA and PTSD diagnoses.  Following an interview with the Veteran and citing review of medical literature, the physician opined that "service -connected PTSD and use of the anti-depressant Sertraline, more likely than not, aided in the development of and permanently aggravates his OSA."  For his rationale, the physician cited to medical literature which reflects that psychiatric disorders are "commonly associated" with OSA.  The physician noted that research has demonstrated co-morbidity in that the use of continuous positive airway pressure (CPAP) therapy has resulted in a decrease in both psychiatric and OSA symptoms.  The physician further explained that the Veteran's use of the anti-depressant Sertraline has been known to "cause secondary effects on sleep," citing a medical study which demonstrates that serotonin inhibitors "may produce or exacerbate problems with sleep disturbance." 

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for sleep apnea on a secondary basis.  The Board finds that the July 2017 private opinion is the most probative evidence of record as the clinician's conclusion was based upon a thorough review of the Veteran's medical history and he offered reasoned medical explanations to support his opinion, thus the Board finds that his opinion is adequate and, moreover, there exists no other etiological opinion of record to doubt the findings.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning. . . . It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The July 2017 private opinion reviewed the Veteran's claims folder and the sleep study results and linked the condition to his PTSD due to the side effects of the medication required to treat the Veteran's PTSD. At a very minimum, the evidence is in equipoise in showing that the Veteran's sleep apnea is aggravated by the service-connected PTSD.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

The Veteran's claim for service connection for sleep apnea was filed after the October 2006 revision to 38 C.F.R. § 3.310.  The language in the revised version of 38 C.F.R. § 3.310 referencing baseline levels of disability potentially serves to bar compensation if such levels have not been demonstrated.  However, the question of the baseline level of disability is deemed to be a rating issue and does not preclude the grant of secondary service connection in this decision.  While it may impact whether a compensable evaluation may be awarded, this is not the question presently before the Board.  See Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


TDIU

The Veteran claims that his service connected disabilities, including his service-connected PTSD and bilateral knee disabilities, impact his ability to seek and maintain gainful employment.  See August 2017 Attorney correspondence.  The Board notes that due to the instant decision, the Veteran has been awarded service connection for sleep apnea, but has not been assigned a disability rating for this condition.  As the foregoing decision regarding entitlement to TDIU is in the Veteran's favor irrespective of his now service-connected sleep apnea, the Board finds that assignment of a disability rating for this condition is not required at this time for proceeding with the below analysis.

In light of the increased rating for PTSD as noted above, at the time of the application for TDIU in November 2007, the Veteran's service-connected disabilities exceeded the threshold schedular combined rating of 70 percent or more as they included: PTSD now 70 percent disabling; 30 percent disabling for medial meniscectomy of the right knee, 20 percent disabling for medial meniscus tear of the left knee ; 10 percent disabling for arthritis of the left knee; 10 percent disabling for left and right ankle sprains, and a non-compensable rating for shortening of the right knee.

Facts & Analysis

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  As such, he meets the schedular rating threshold for the grant of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment. 

Each VA examination opinion consistently shows that the Veteran's ability to obtain and maintain employment has been impacted by his service-connected knee problems and psychiatric symptoms.  As noted in the section above, the Veteran's mental health symptoms throughout the appeal period were generally stable and the Board found that his symptoms warranted a 70 percent rating for the entire appeal period. 

The Board notes that the Veteran has competently and credibly reported the impact his PTSD and knee problems have had on his employment.  See i.e. April 1990 Veteran USPS correspondence ("I have knee injuries of a severe nature...I preferred a rural route"); October 2008 VA Form 21-8940 ("skeletal injuries and PTSD"); March 2016 VA examination (Regarding employment, Veteran should not stand more than a few minutes due to ankle conditions).  Moreover, the Board notes that these complaints have been reflected in the Social Security Administration's (SSA) decision to render the Veteran disabled in 2005 due to his musculoskeletal and mental health issues, a finding that while not dispositive on the Board, is persuasive.  

The Board finds that the Veteran's service-connected PTSD and service-connected leg conditions preclude substantially gainful employment.  His reported work history makes clear that the Veteran has struggled since service with maintaining consistent employment, reflected by a history of conflict with his fellow workers due to his PTSD symptoms including anger outbursts and paranoia.  In addition to the impact of the Veteran's PTSD, the consensus opinion of VA examiners reflects that the Veteran is quite limited in his mobility, thus precluding such past-employment as postal work. 

In light of the Veteran's occupational history and the constraints noted above due to the severity of his mental health and musculoskeletal problems, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially-gainful occupation.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

The appeals as to the issues of entitlement to increased ratings for TKR of the left knee, medial meniscectomy of the right knee, bilateral ankle sprains, and right leg condition, and entitlement to service connection for bilateral shoulder conditions, bilateral hip conditions, lower back disorder, cervical spine disorder, tinnitus, bilateral hearing loss, arthritis, chest condition, dental condition, muscle disabilities, phlebitis, sacroiliac joint condition, diaphragm rupture, fatty liver syndrome and entitlement to an earlier effective dates for PTSD and TKR, are dismissed.

Subject to the law and regulations governing the payment of monetary benefits, for the entire period on appeal, an initial disability rating of 70 percent, but no higher, for service-connected PTSD is granted.  

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for sleep apnea as secondary to service-connected PTSD is granted.  

Subject to the laws and regulations governing the award of monetary benefits, entitlement to TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


